IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-63,583-32


                                 IN RE RONNIE TURNER, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
            CAUSE NO. 941085 IN THE CRIMINAL DISTRICT COURT NO. 3
                            FROM TARRANT COUNTY


       Per curiam.

                                           ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction.

       He contends that he filed an application for a writ of habeas corpus in Tarrant County and

his application has not been properly forwarded to this Court. The Court’s receipt of the writ

application in question renders this issue moot.

       Relator also contends that he contacted the District Clerk of Tarrant County to determine how

much it will cost to purchase copies of documents from his case. He alleges that the clerk has not

responded and has not advised him of the cost to purchase the requested documents.

       In these circumstances, additional facts are needed. In re Bonilla, 424 S.W.3d 528 (Tex.
                                                                                                   2

Crim. App. 2014). Respondent, the District Clerk of Tarrant County, is ordered to file a response

stating whether or not Relator has requested a cost estimate to obtain copies of Exhibits C and F and

if so, whether he has been advised of the cost of purchasing the documents. If Relator made a request

and the Respondent has not responded, the response to this order shall set forth the respondent’s

legal rationale for not responding. This motion for leave to file will be held. Respondent shall

comply with this order within thirty days from the date of this order.



Filed: MAY 12, 2021
Do not publish